DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/10/20.  Claims 1-20 are still pending and have been considered below.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  the instant claims should be amended to recite “…to re-establish the multi-smart device workflow with…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Examiner notes that the term “computer readable storage media” has been interpreted in view of Applicant’s own disclosure (see paragraph [0047] of the Specification filed on 07/10/20); thus, is understood as being directed to statutory subject matter because the term cannot be read to encompass merely signals per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manchala et al. (2010/0180345) in view of Matsueda (2008/0313634).
Claim 1:  Manchala et al. discloses a computer-implemented method comprising:
monitoring, by one or more processors, behavior and network traffic of a plurality of smart devices within a multi-smart device system(workflow controller checks on progress by inspecting node’s status) [page 2, paragraph 0020 | figure 1];
identifying, by the one or more processors, a first smart device of the plurality of smart devices with at least one of a security vulnerability and an anomaly(checking with the next node or directly inquiring of the potentially failed node) [page 2, paragraph 0023];
identifying, by the one or more processors, a multi-smart device workflow that includes the first smart device(specification of processing steps and/or specific steps and order used to produce specification of desired final output) [page 1, paragraphs 0014-0016];
identifying, by the one or more processors, a function of the first smart device within the multi-smart device workflow(candidate devices that meet requirements derived from the digital rights specification and can finish the processing from the last step that was completed) [page 2, paragraphs 0032-0033];
determining, by the one or more processors, whether an alternative smart device can perform the function and replace the first smart device within the multi-smart device workflow(replacement device must match static/dynamic capabilities of the failed device) [page 2, paragraphs 0035-0036 | page 5, paragraph 0090];
but does not explicitly disclose responsive to resolution of the at least one of the security vulnerability and the anomaly, re-establishing, by the one or more processors, the multi-smart device workflow with the first smart device.
However, Matsueda discloses a similar invention [page 3, paragraphs 0051-0052 & 0054 | page 5, paragraph 0070] and further discloses responsive to resolution of the at least one of the security vulnerability and the anomaly, re-establishing, by the one or more processors, the multi-smart device workflow with the first smart device(when no alternate device is available the user is advised to select the printer again after recovery) [pages 9-10, paragraphs 0116-0117].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Manchala et al. with the additional features of Matsueda, in order to efficiently advance workflow processing even when a processing step is aborted, as suggested by Matsueda [page 1, paragraphs 0008-0010].
Claim 2:  Manchala et al. and Matsueda disclose the computer-implemented method of claim 1, and Manchala et al. further discloses wherein identifying the first smart device of the plurality of smart devices with at least one of the security vulnerability and the anomaly further comprises: identifying, by the one or more processors, the first smart device has the anomaly based on the first smart device not functioning as expected because of a functional failure(hardware and/or software failure of node) [page 5, paragraph 0089].
Claim 3:  Manchala et al. and Matsueda disclose the computer-implemented method of claim 1, and Manchala et al. further discloses wherein identifying the first smart device of the plurality of smart devices with at least one of the security vulnerability and the anomaly further comprises: identifying, by the one or more processors, the first smart device has the security vulnerability based on at least one of a vulnerability database, a normal behavior pattern, and a contextual situation [page 5, paragraph 0089].
Claim 6:  Manchala et al. and Matsueda disclose the computer-implemented method of claim 1, and Manchala et al. further discloses further comprising: responsive to determining the alternative smart device cannot perform the function and replace the first smart device within the multi-smart device workflow(devices that do not meet requirements eliminated from pool) [page 2, paragraph 0033], bypassing, by the one or more processors, the function of the first smart device within the multi-smart device workflow(after job is transferred to replacement device, failed node is cleared of information and roll-back process performed) [page 3, paragraphs 0047-0048].
Claim 7:  Manchala et al. and Matsueda disclose the computer-implemented method of claim 1, and Matsueda further discloses further comprising: sending, by the one or more processors, a notification to one or more users of the multi-smart device system, wherein the notification includes the at least one of the security vulnerability and the anomaly(termination notification) [page 5, paragraph 0074].
Claim 8:  Manchala et al. discloses a computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to monitor behavior and network traffic of a plurality of smart devices within a multi-smart device system [page 2, paragraph 0020 | figure 1];
program instructions to identify a first smart device of the plurality of smart devices with at least one of a security vulnerability and an anomaly [page 2, paragraph 0023];
program instructions to identify a multi-smart device workflow that includes the first smart device [page 1, paragraphs 0014-0016];
program instructions to identify a function of the first smart device within the multi-smart device workflow [page 2, paragraphs 0032-0033];
program instructions to determine whether an alternative smart device can replace the first smart device within the multi-smart device workflow [page 2, paragraphs 0035-0036 | page 5, paragraph 0090];
but does not explicitly disclose responsive to resolution of the at least one of the security vulnerability and the anomaly, program instructions to re-establish the workflow with the first smart device.
However, Matsueda discloses a similar invention [page 3, paragraphs 0051-0052 & 0054 | page 5, paragraph 0070] and further discloses responsive to resolution of the at least one of the security vulnerability and the anomaly, program instructions to re-establish the workflow with the first smart device [pages 9-10, paragraphs 0116-0117].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Manchala et al. with the additional features of Matsueda, in order to efficiently advance workflow processing even when a processing step is aborted, as suggested by Matsueda [page 1, paragraphs 0008-0010].
Claim 9:  Manchala et al. and Matsueda disclose the computer program product of claim 8, and Manchala et al. further discloses wherein the program instructions to identify the first smart device of the plurality of smart devices with at least one of the security vulnerability and the anomaly further comprise: program instructions to identify the first smart device has the anomaly based on the first smart device not functioning as expected because of a functional failure [page 5, paragraph 0089].
Claim 10:  Manchala et al. and Matsueda disclose the computer program product of claim 8, and Manchala et al. further discloses wherein the program instructions to identify the first smart device of the plurality of smart devices with at least one of the security vulnerability and the anomaly further comprises: program instructions to identify the first smart device has the security vulnerability based on at least one of a vulnerability database, a normal behavior pattern, and a contextual situation [page 5, paragraph 0089].
Claim 13:  Manchala et al. and Matsueda disclose the computer program product of claim 8, and Manchala et al. further discloses further comprising: responsive to determining the alternative smart device cannot perform the function and replace the first smart device within the multi-smart device workflow [page 2, paragraph 0033], program instructions to bypass the function of the first smart device within the multi-smart device workflow [page 3, paragraphs 0047-0048].
Claim 14:  Manchala et al. and Matsueda disclose the computer program product of claim 8, and Matsueda further discloses further comprising: program instructions to send a notification to one or more users of the multi-smart device system, wherein the notification includes the at least one of the security vulnerability and the anomaly [page 5, paragraph 0074].
Claim 15:  Manchala et al. discloses a computer system comprising:
one or more computer processors [page 1, paragraphs 0013-0014];
one or more computer readable storage media [page 1, paragraphs 0013-0014];
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to monitor behavior and network traffic of a plurality of smart devices within a multi-smart device system [page 2, paragraph 0020 | figure 1];
program instructions to identify a first smart device of the plurality of smart devices with at least one of a security vulnerability and an anomaly [page 2, paragraph 0023];
program instructions to identify a multi-smart device workflow that includes the first smart device [page 1, paragraphs 0014-0016];
program instructions to identify a function of the first smart device within the multi-smart device workflow [page 2, paragraphs 0032-0033];
program instructions to determine whether an alternative smart device can replace the first smart device within the multi-smart device workflow [page 2, paragraphs 0035-0036 | page 5, paragraph 0090];
but does not explicitly disclose responsive to resolution of the at least one of the security vulnerability and the anomaly, program instructions to re-establish the workflow with the first smart device.
However, Matsueda discloses a similar invention [page 3, paragraphs 0051-0052 & 0054 | page 5, paragraph 0070] and further discloses responsive to resolution of the at least one of the security vulnerability and the anomaly, program instructions to re-establish the workflow with the first smart device [pages 9-10, paragraphs 0116-0117].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Manchala et al. with the additional features of Matsueda, in order to efficiently advance workflow processing even when a processing step is aborted, as suggested by Matsueda [page 1, paragraphs 0008-0010].
Claim 16:  Manchala et al. and Matsueda disclose the computer system of claim 15, and Manchala et al. further discloses wherein the program instructions to identify the first smart device of the plurality of smart devices with at least one of the security vulnerability and the anomaly further comprise: program instructions to identify the first smart device has the anomaly based on the first smart device not functioning as expected because of a functional failure [page 5, paragraph 0089].
Claim 17:  Manchala et al. and Matsueda disclose the computer system of claim 15, and Manchala et al. further discloses wherein the program instructions to identify the first smart device of the plurality of smart devices with at least one of the security vulnerability and the anomaly further comprises: program instructions to identify the first smart device has the security vulnerability based on at least one of a vulnerability database, a normal behavior pattern, and a contextual situation [page 5, paragraph 0089].
Claim 20:  Manchala et al. and Matsueda disclose the computer system of claim 15, and Manchala et al. further discloses further comprising: responsive to determining the alternative smart device cannot perform the function and replace the first smart device within the multi-smart device workflow [page 2, paragraph 0033], program instructions to bypass the function of the first smart device within the multi-smart device workflow [page 3, paragraphs 0047-0048].

Allowable Subject Matter
Claims 4, 5, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gerber (2007/0174693).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435